DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1, 4-11,14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,842,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application. Both claim sets address an animal containment enrichment comprising one or more sheets intended to be scratched and torn by an animal to remove and separate sections of the sheet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 6, 7, 8, 9, 10, 14, 15, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0238306 to Garner et al in view of U.S. Patent No. 5,365,819 to Maida et al.
Regarding Claims 1, 4, 15, and 20, Garner teaches an animal containment enrichment composition for a rodent or rodents, comprising one or more sheets (Garner title, paragraph [0002], [0004] and [0011] paper, claim 3 paper), but is silent on wherein at least one of the one or more sheets comprises an array of scores defining a flat array of sections of the sheet, wherein the array of scores comprise: full length scores that traverse a sheet thickness, which full length scores are from a beginning of a side of a section to a terminus of the side of the section and define an entire side of the section, partial length scores that provide links between adjacent sections of a sheet, and each link has a maximum width of about 0. 01 millimeters to about 0.15 millimeters and is configured to be torn by a rodent to detach and separate the sections in the array of sections in the sheet.
However, Maida teaches wherein at least one of the one or more sheets comprises an array of scores defining a flat array of sections of the sheet, wherein the array of scores comprise: full length scores that traverse a sheet thickness (Goodrich Fig. 1 #12), which full length scores are from a beginning of a side of a section to a terminus of the side of the section and define an entire side of the section, partial length scores that provide links between adjacent sections of a sheet (Maida Fig. 1 #16, #14b, d, f), and is configured to be torn by a rodent to detach and separate the sections in the array of sections in the sheet (Maida teaches paper and rodents are old and notoriously known to chew and tear paper thus it is “configured” to be torn, the structure of Goodrich is capable of the claimed function).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Garner with the teachings of Maida before the effective filing date of the claimed invention as an environmental measure to recycle and reduce waste and for the cushioning taught by Maida.  The modification is merely the simple substitution of one known paper for another to obtain predictable results. Each element in combination performs the same function as it does separately.
In addition, Maida teaches “about” the claimed width (Maida Col.4 lines 1-3 and 16-26), but is silent on explicitly teaching and each link has a maximum width of about 0. 01 millimeters to about 0.15 millimeters.  However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize performance and control the size of the openings. It would have been obvious to one of ordinary skill in the art to further modify the teachings of Garner before the effective filing date of the claimed invention.  Applicant does not provide criticality for the claimed range in the specification and the specification (applicant’s specification page 12 lines 30-35).  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  The modification is merely an obvious change in size performing the same intended function [In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)].
Regarding Claim 5, Garner as modified teaches the sections are repeated in a sheet. (Maida Fig. 1)
Regarding Claims 6 and 17, Garner as modified teaches the flat array of sections of a sheet comprise a plurality of sheets (Maida Col. 7 lines 20-25), but is silent on at least 500 sections.  However, the modification of the number of sections is merely an obvious engineering design choice of modifying for duplication for a multiple effect performing the same intended function [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)]. Modification to of duplication to Maida does not depart from the spirit or scope of the invention. One of ordinary skill in the art would be motivated to modify the teachings of Maida before the effective filing date of the claimed invention for enhanced play. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claims 7, 8 and 9, Garner as modified teaches wherein the sections are geometric shapes; wherein the geometric shapes are chosen from a triangle, a rectangle, a square, a pentagon, a parallelogram, a hexagon or an octagon (Maida Fig. 2 hexagon).
Regarding Claim 10, Garner as modified teaches the shape of the sections in the array are the same in the sheet. (Maida Fig. 2)
Regarding Claim 14, Garner as modified teaches the links are located at corners of adjacent sections and/or at sides of adjacent sections (Maida Fig. 1 and 2).
Regarding Claim 16, Garner as modified teaches paper, but is silent on explicitly teaching the sheet weighs about 0.5 grams to about 100 grams.  However, paper weight depends on the size of the sheet and the thickness. The examiner takes official notice
that a standard sheet of copy paper falls within the claimed range (about 5grams).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Garner before the effective filing date of the claimed invention for enhanced play or for use of a readily available/standard type of paper. The modification is merely an engineering design choice and the applicant does not provide criticality in the specification for the claimed range (applicant’s specification states “any” suitable weight). The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and/or the simple substitution of one known paper type for another to obtain predictable results.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0238306 to Garner et al in view of U.S. Patent No. 5,365,819 to Maida et al as applied to claim 1 above, and further in view of Mice Will Shred Fabrics For Nest Material, by Chris Williams, 15 August 2013, [retrieved from internet 16 August 2022 https://www.colonialpest.com/2013/08/15/mice-will-shred-fabrics-for-nest-material/] 4 pages.
Regarding Claim 18, Garner as modified inherently teaches detachment by a rodent of individual sections and/or multiple sections as a group of section from a sheet is animal enrichment (the claimed result is inherent in the function and operation of Garner as modified by Maida).  Alternatively, Garner is silent on the enrichment of the tearing.  However, Williams teaches the general knowledge of one of ordinary skill in the art that tear of paper and materials is a known enriching nesting practice of mice.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Garner with the teachings of Williams before the effective filing date of the claimed invention for pregnant mice as taught by Williams.  The modification is merely the combination of prior art elements according to known methods to yield predictable results.

Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0238306 to Garner et al in view of U.S. Patent No. 5,365,819 to Maida et al as applied to claim 1 above, and further in view U.S. Patent No. 3,655,501 to Tesch.
Regarding Claim 11, Garner as modified is silent on wherein the shape of two or more of the sections in an array are different in the sheet. However, Tesch teaches the general knowledge of one of ordinary skill in the art to provide the shape of two or more of the sections in an array are different in the sheet (Tesch Col. 4 lines 20-28; Fig. 1-24).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Garner with the teachings of Tesch before the effective filing date of the claimed invention for desire expansion and purpose as taught by Tesch.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 19, Garner as modified teaches the sheet comprises one or more solid panels within the array of sections (Tesch area between slits; Figs. 1-24). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-11, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of record cited below is a teaching of the general knowledge of one of ordinary skill in the art of cut/slit/perforated sheets:
U.S. Patent No. 9,963,283; U.S. Patent No. 6,989,075; U.S. Patent No. 3,762,629.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



16 August 2022